Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021, that includes a response to the Final Office Action mailed July 12, 2021, has been entered. Claim 1 has been amended; and no claims have been canceled or newly added. Claims 15-20 have been withdrawn. Claims 1-14 and 21 are currently under examination in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment requiring a pore size of 50-100 µm, the 35 USC 103 rejections put forth by Examiner C. Brown in the Final Office Action mailed July 12, 2021 are hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and new grounds of rejection have been formulated that address the currently pending claim limitations, and these new grounds of rejection are presented herein below.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keitch (U.S. Patent Application Pub. No. 2014/0080373), in view of Neveu et al. (U.S. Patent No. 5,048,228), and Goldberg (U.S. Patent Application Pub. No. 2017/0016152).
I. Applicant Claims
Applicant claims an agricultural textile comprising an outermost fabric layer, an innermost fabric layer, and a plurality of filaments connecting the outermost fabric layer and the innermost fabric layer; wherein the outermost fabric layer comprises a plurality of pores 50-100 µm in size, wherein one or both of the outermost fabric layer and innermost fabric layer are warp knitted, wherein the plurality of filaments are monofilaments having a denier of about 9, wherein the water vapor transmission rate is 5000-8000 g/day/m2, and wherein the light transmittance is about 25-60%. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Keitch discloses a spacer textile comprising a first fabric layer, a second fabric layer, and a plurality of monofilaments connecting the first and second fabric layers; wherein the fabric layers can be warp knitted and porous; the monofilaments have a diameter of 0.05-0.5 mm; and the textile is compressible yet resilient, and provides protection, enhanced air and moisture permeability, and thermal barrier properties (abstract; paragraphs 0002, 0006, 0009, 0010, 0013, 0015, 0025, 0026). 
Neveu et al. disclose that textiles that are e.g. composed of two sheets which can further comprise a tackifier (e.g. adhesive such as a polyolefin); knitted and porous; permeable to air and moisture; and provide mechanical strength and a thermal insulation effect find applications in agriculture and horticulture, e.g. to protect plants against the vagaries of climate and insects (abstract; Col. 1, lines 5-12; Col. 2, lines 32-36, 42-45; Col. 3, lines 16-20, 59-61; Col. 4, lines 42-43). 
Goldberg discloses porous fabrics that may be woven or knitted, which porous fabrics have an appropriate stiffness, allow for light transmission, and provide thermal insulation; wherein the mean pore size is e.g. about 68-69 µm, and the light transmittance is about 20-65% (abstract; paragraphs 0002, 0004, 0005, 0020, 0021, 0023, 0026, 0027)
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Keitch does not explicitly disclose that the pore size is 50-100 µm in size. This deficiency is cured by the teachings of Neveu et al. and Goldberg. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Keitch, Neveu et al., and Goldberg, outlined supra, to devise Applicant’s presently claimed agricultural textile. 
Keitch discloses a spacer textile comprising first and second fabric layers, and a plurality of monofilaments connecting the first and second fabric layers; wherein the fabric layers can be warp knitted and porous; the monofilaments have a diameter of 0.05-0.5 mm; and the textile is compressible yet resilient, and provides protection, enhanced air and moisture permeability, and thermal barrier properties. Since Neveu et al. disclose that textiles that are e.g. composed of two sheets; knitted and porous; permeable to air and moisture; and provide mechanical strength and a thermal insulation effect find applications in agriculture and horticulture, e.g. to protect plants against the vagaries of climate and insects; since one of ordinary skill in the art would no doubt know that plants need air, moisture, and light for health and survival, and thus would understand that any textile employed to protect plants should be able to transmit light to the plant; and since Goldberg discloses that woven or knitted fabrics with a mean pore size of about 68-69 µm provide for light transmission and thermal insulation, wherein the light transmittance is about 20-65%; one of ordinary skill in the art would thus be motivated to produce a mean pore size of e.g. about 68-69 µm in the Keitch spacer textile, and to employ the resulting spacer textile in an agricultural application to protect plants, with the reasonable expectation that the plants will be successfully protected from the vagaries of climate and insects while receiving sufficient amounts of air, moisture and light to sustain optimal health and vitality. 
Regarding the limitation of claim 1 that “the plurality of filaments form a tortuous path in an internal core of the textile”, it is noted from e.g. Fig. 1b of Keitch that if one were to try to walk through the internal core of the textile without hitting any of the monofilaments, one would no doubt have to follow a very winding path, i.e. in other words a “tortuous path”. It thus follows that the plurality of filaments form a tortuous path in an internal core of the textile.
Keitch provides that the monofilament diameter can be e.g. 0.05 mm. Depending on the material, this would correspond to a denier of about 9. It is noted that the claims are not limited to any specific monofilament material. For example, assuming, arguendo, that the monofilament consisted of polypropylene, at 0.05 mm, the denier would be 16 (see e.g. https://www.texdev.com/mono_calculator.htm). In the textile arts, in which denier numbers are routinely in the thousands, a denier of 16 is not patentably distinct from a denier of “about 9”. 
Since one of ordinary skill in the art, in following the teachings of the cited prior art, would arrive at an agricultural textile that is the same as the claimed agricultural textile, the properties must be the same as well, including the recited mechanical properties and water vapor transmission rate. Otherwise, one of ordinary skill in the art would certainly understand that the textile is e.g. compressible but resilient, and provides moisture permeability, and it would certainly be within the skill of the ordinary mechanic in the art to optimize these properties for the particular plant being protected. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keitch (U.S. Patent Application Pub. No. 2014/0080373), in view of Neveu et al. (U.S. Patent No. 5,048,228), Goldberg (U.S. Patent Application Pub. No. 2017/0016152), and Karl et al. (U.S. Patent Application Pub. No. 2010/0064578).
II. Applicant Claims
Applicant claims an agricultural textile comprising an outermost fabric layer, an innermost fabric layer, and a plurality of filaments connecting the outermost fabric layer and the innermost fabric layer; wherein the outermost fabric layer comprises a plurality of pores 50-100 µm in size, wherein one or both of the outermost fabric layer and innermost fabric layer are warp knitted, wherein the plurality of filaments are monofilaments having a denier of about 9, wherein the water vapor transmission rate is 5000-8000 g/day/m2, and wherein the light transmittance is about 25-60%. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Keitch discloses a spacer textile comprising a first fabric layer, a second fabric layer, and a plurality of monofilaments connecting the first and second fabric layers; wherein the fabric layers can be warp knitted and porous; the monofilaments have a diameter of 0.05-0.5 mm; and the textile is compressible yet resilient, and provides protection, enhanced air and moisture permeability, and thermal barrier properties (abstract; paragraphs 0002, 0006, 0009, 0010, 0013, 0015, 0025, 0026). 
Neveu et al. disclose that textiles that are e.g. composed of two sheets which can further comprise a tackifier (e.g. adhesive such as a polyolefin); knitted and porous; permeable to air and moisture; and provide mechanical strength and a thermal insulation effect find applications in agriculture and horticulture, e.g. to protect plants against the vagaries of climate and insects (abstract; Col. 1, lines 5-12; Col. 2, lines 32-36, 42-45; Col. 3, lines 16-20, 59-61; Col. 4, lines 42-43). 
Goldberg discloses porous fabrics that may be woven or knitted, which porous fabrics have an appropriate stiffness, allow for light transmission, and provide thermal insulation; wherein the mean pore size is e.g. about 68-69 µm, and the light transmittance is about 20-65% (abstract; paragraphs 0002, 0004, 0005, 0020, 0021, 0023, 0026, 0027).
Karl et al. disclose that porous textiles permeable to air, moisture, and light used to protect plants e.g. from insects and other pests can be impregnated with various insecticides and/or insect repellents, including pyrethroids, e.g. permethrin, and citronella (i.e. the primary component of which is geraniol) (abstract; paragraphs 0001, 0002, 0011, 0028, 0032, 0050, 0053, 0058, 0161).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Keitch does not explicitly disclose that the pore size is 50-100 µm in size, and that the textile further contains insecticides or insect repellents, e.g. pyrethroid and geraniol. These deficiencies are cured by the teachings of Neveu et al., Goldberg, and Karl et al.. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Keitch, Neveu et al., Goldberg, and Karl et al., outlined supra, to devise Applicant’s presently claimed agricultural textile. 
Keitch discloses a spacer textile comprising first and second fabric layers, and a plurality of monofilaments connecting the first and second fabric layers; wherein the fabric layers can be warp knitted and porous; the monofilaments have a diameter of 0.05-0.5 mm; and the textile is compressible yet resilient, and provides protection, enhanced air and moisture permeability, and thermal barrier properties. Since Neveu et al. disclose that textiles that are e.g. composed of two sheets; knitted and porous; permeable to air and moisture; and provide mechanical strength and a thermal insulation effect find applications in agriculture and horticulture, e.g. to protect plants against the vagaries of climate and insects; since one of ordinary skill in the art would no doubt know that plants need air, moisture, and light for health and survival, and thus would understand that any textile employed to protect plants should be able to transmit light to the plant; since Goldberg discloses that woven or knitted fabrics with a mean pore size of about 68-69 µm provide for light transmission and thermal insulation, wherein the light transmittance is about 20-65%; and since Karl et al. disclose that porous textiles permeable to air, moisture, and light used to protect plants e.g. from insects and other pests can be impregnated with various insecticides and/or insect repellents, including pyrethroids, e.g. permethrin, and citronella (i.e. the primary component of which is geraniol); one of ordinary skill in the art would thus be motivated to produce the Keitch spacer textile with a mean pore size of e.g. about 68-69 µm, to further include various insecticides and/or insect repellents, including pyrethroids, e.g. permethrin, and citronella (i.e. the primary component of which is geraniol), and to employ the resulting spacer textile in an agricultural application to protect plants, with the reasonable expectation that the plants will be successfully protected from the vagaries of climate and insects while receiving sufficient amounts of air, moisture and light to sustain optimal health and vitality. 
Regarding the limitation of claim 1 that “the plurality of filaments form a tortuous path in an internal core of the textile”, it is noted from e.g. Fig. 1b of Keitch that if one were to try to walk through the internal core of the textile without hitting any of the monofilaments, one would no doubt have to follow a very winding path, i.e. in other words a “tortuous path”. It thus follows that the plurality of filaments form a tortuous path in an internal core of the textile.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, and the 37 CFR 1.132 Declaration of Marian G. McCord, PhD, both filed on December 13, 2021, have been considered but are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617